 SHIPPERSDISPATCH, INC.439Shippers.Dispatch,Inc. and IrvinAllen, Jr. Case 25-CA-6995March 29, 1976DECISION AND ORDERBy MEMBERS JENKINS, PENELLO, AND WALTHEROn December 4, 1975, Administrative Law JudgeJames M. Fitzpatrick issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief and Respon-dent filed exceptions and a supporting brief, and abrief in answer to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs'and has decided to affirm the rulings, findings,' con-clusions,3 and recommendations of the Administra-1 In its answering brief Respondent contends that the Boardshould disre-gard the GeneralCounsel's exceptions and supporting brief asnot havingbeen filed in accordance with Sec. 102.46 of theBoard'sRules and Regula-tions, Series 8,as amended,which requiresthat they specifically set forththe questionsof procedure,fact, law, or policy upon which theyare takingexception,and designateby precisecitationthe portion of the record reliedon.While theGeneral Counsel's exceptionsand briefare not inpreciseconformance with our requirements, theyare in substantial compliance and,in the circumstances,we find Respondent's contention lacking in merit. SeeThe RoyalHimmel DistillingCompany,195 NLRB 39 (1972).2 The AdministrativeLaw Judgefound that Rex Allen and Irvin Allen,Jr., each owned a tractor and trailer,whereasthe record supports only afinding that each ownedonly a tractor. This apparently inadvertent error,however,does not affect our decision herein.In sec.III,E of his Decision,the AdministrativeLaw Judgefound thatRex Allen testifiedwithout contradiction thatdrivers Boetsma. and Whiteindicated to him afterFebruary 11, 1975, that theywere receiving as manyassignments from Respondent as they could handle.However,Weamer,Respondent's operations manager, testified that Boetsma lastworked forRespondent duringthe pay period ending February 1, 1975, and that Whitelast worked for Respondent during thepay period ending January 25, 1975.The Administrative Law Judge made no specificcredibilityresolution withrespect to this conflicting testimony.Contrary toWeamer's testimony in thisregard,however,Respondent's dispatch sheets revealthatBoetsma in factwas assigneda load byRespondenton February 10, 1975, and Weamerconceded in his subsequent testimonythatWhiteas of the time of thehearing herein was hauling loads for Respondent,albeit for a different divi-sion.We therefore find that,althoughRex Allen's statement was not with-out contradiction,there is nevertheless a sufficient basisfor relying on histestimony in this respect.7Members Penello and Walther agreewith the Administrative LawJudge's conclusion that deferralto the Joint Grievance Committee's deci-sion is inappropriate with respectto that portion of the grievance relating toRespondent's failure to assign loadsto the Aliens. In this regard, they spe-cifically rely on the existence of uncertainty as to the weight given by thecommittee to the statement made by Respondent's representative during thegrievance hearing to the effectthatRespondentwould recall the Alienswhen it had freight available and the factsthat,subsequent to the grievancehearing,Respondent at no time offered loadsto the Aliens and, on April 20,1975, made athreat to Irvin Allen, Jr., which clearlyimplied thatitwouldbe impossible for him to receive an assignment fromits. dispatchers if heused his true name.In their view,the events subsequent to the grievancetive Law Judge as modified, herein.1.We agree with the Administrative Law Judge'sfindings that Respondent violated Section 8(a)(3)and (1) of the Act by failing and refusingto assignloads to the Aliens and by canceling their truck leas-es because they complained to Respondent-.concern-ing certain terms and conditions of employment, in-cluding Respondent's procedure in assigning loads,and because they filed and pursued a grievance oversuch matters. Respondent, however, excepts to therecommended remedy of the Administrative LawJudge which imposes backpay liability upon Respon-dent commencing January 18, 1975, with respect toIrvinAllen, Jr., and commencing January 25, 1975,with respect to Rex Allen, contending,inter alia,thatthe record does not establish that the Aliens hadcomplained seriously to Respondent concerning itsfailure to assign them loads until after this later date.We find merit in this exception.Contrary to the finding of the Administrative LawJudge, the record contains no specific reference toJanuary 19, 1975, as the date on which Rex Allenfirst seriously complained to Respondent concerningits assignment of loads. Rather, the record indicatesthatRex Allen first voiced his complaints and ex-pressedhisintentiontofileagrievance toRespondent's dispatcher at its Gary, Indiana,. termi-nal on January 27, 1975. In this regard, Rex Allentestified that it was either January 26 or 27, but defi-nitely on a Monday, that he went to the union hall,discussed his concerns with Business Agent Eskridge,and obtained a grievance form from the latter-events which Allen placed as having occurred on thesameday on which he spoke to the Gary dispatcher.It is clear that the Monday to which Allen referredwas in fact January 27, 1975. Furthermore, accordingto Allen's credited testimony, later that day he metwithWeamer, Respondent's operations manager,. toexpress his complaints and it was at that time thatWeamer, who admitted in his testimony that.he hadprior knowledge of Allen's discussion with the Garydispatcher, threatened "to pull [Allen's] signs andleases" if he filed a grievance. It is apparent, there-fore, that it was these events occurring on January 27whichprecipitatedRespondent'sdiscriminationagainst Rex Allen. Accordingly, we shall in our Or-proceeding belie Respondent's expressed intention to assignloads to theAliens in the future and clearly evidencecontinuing discrimination againstthem for havingcomplained and pursueda grievanceover theassignment ofloads. In these unusual circumstances, they concludethat there.exists suchserious doubt as to thesufficiency of thegrievance committee's decisionwith respect to the issueof Respondent's failureto assignloads tothe Aliensas to makedeferral unwarranted here.Member Jenkinswould not in any event deferany issue to an"arbitra-tion"tribunal structured as this one,without an independent member, forreasons expressed in his dissentinTerminal Transport Company,Inc.,185NLRB 672 (1970).223 NLRB No. 52 440DECISIONSOF NATIONAL LABOR RELATIONS BOARDder impose backpay liability upon Respondent for itsfailure to assign loads to Rex Allen commencing onor about January 27, 1975.With regard to Irvin Allen, Jr., the record clearlyindicates that he did not accompany his brother totheGary terminal and did not join him in meetingwithWeamer later that day. Irvin Allen, Jr., howev-er, testified without contradiction that he and hisbrother met with Weamer to discuss their complaintson the following day, January 28, and Weamer con-ceded in his testimony that he in fact met with bothAliens in late January. It was at this time that therecord reveals that Respondent first became awarethat Irvin Allen, Jr., had joined his brother in com-plaining about the assignment of loads. Therefore,having agreed with the Administrative Law Judge'sfinding that it was the Allens' initial serious com-plaining which caused Respondent's discriminationagainst them, we shall provide in our Order that Re-spondent make whole Irvin Allen, Jr., for the loss ofearnings sufferedby himcommencingon or aboutJanuary 28, 1975.2. In his recommended Order, the AdministrativeLaw Judge provides a narrow cease and desist orderrequiring Respondent to cease and desist from "inany like or related manner" infringing upon employ-ee rights under Section 7 of the Act. In cases of thiskind, however, involving violations of Section 8(a)(3)of the Act,it isthe Board's established policy to usethe broader injunctive language "in any other man-ner." SeeN.L.R.B. v. Entwistle Manufacturing Com-pany,120 F.2d 532, 536 (C.A. 4, 1941);Centeno SuperMarkets, Inc.,220 NLRB No. 178 (1975).ORDERPursuantto Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard hereby orders that the Respondent,Shippers Dispatch, Inc., South Bend, Indiana, its of-ficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Directly or indirectly threatening employeesthat they will not receive work assignments if theyuse grievanceprocedures provided in the collective-bargainingagreement.(b)Warning employees that they were stupid toutilize such grievance machinery.(c)Discriminating against employees with respectto their hire and tenure of employment because theycomplain to Respondent concerning their terms andconditions of employment and/or because they fileand pursue grievances under the collective-bargain-ing agreement.(d) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights to self-organization, to form, join, or assist theUnion, or any other labor organization, to bargaincollectively through representatives of their ownchoosing, to engage in other concerted activities forthe purposes of collective bargaining or other mutualaid or protection, or to refrain from any and all suchactivities.2.Take the following affirmative action which theBoard finds will effectuate the purposes of the Act:(a)Offer employees Rex Allen and Irvin Allen,Jr., full and immediate reinstatement of their truckleases and signs without prejudice to their seniorityor other rights and privileges. Further, make wholethe above-named employees for any loss of earningstheymay have suffered by reason of Respondent'sdiscrimination against them commencing on orabout January 27, 1975, with respect to Rex Allen,and commencing on or about January 28, 1975, withrespect to Irvin Allen, Jr., until the date Respondentoffers each reinstatement of his lease and signs bypayment to each of the sum of money each wouldhave earned during this period, less net earnings, ifany, to be computed in accordance with the formulaset forth in F.W.Woolworth Company,90 NLRB289 (1950), together with interest thereon at the rateof 6 percent per annum as set forth inIsis Plumbing& Heating Co.,138 NLRB 716(1962).(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c)Post at its premises in South Bend, Indiana,and at each of its dispatch points, copies of the at-tached notice marked "Appendix." 4 Copies of saidnotice, on forms provided by the Regional DirectorforRegion25,afterbeingduly signed byRespondent's authorized representative, shall beposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.4In the event that thisOrder is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the notice reading "Postedby Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aJudgment of the United States Courtof AppealsEnforcing an Order of theNational LaborRelations Board." APPENDIXSHIPPERSDISPATCH, INC.441NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT directly or indirectly threatenemployees that they will not receive work as-signments if they use grievance procedures pro-vided in the collective-bargaining agreement.WE WILL NOT warn employees that they werestupid to utilize such grievance machinery.WE WILL NOT discriminate against employeeswith respect to their hire and tenure of employ-mentbecause they complain to us concerningtheir terms and conditions of employment and/or because they file and pursue grievances underthe collective-bargaining agreement.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights to self-organization, to form,join, or assist the Union, or any other labor or-ganization, to bargain collectively through rep-resentatives of their own choosing, to engage inother concerted activities for the purposes ofcollective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activ-ities.WE WILL offer employees Rex Allen and IrvinAllen, Jr., full and immediate reinstatement oftheir truck leases and signs without prejudice totheir seniority or other rights and privileges.Further, we will make whole the above-namedemployees for any loss of earnings they mayhave suffered by reason of our actions againstthem.SHIPPERSDISPATCH, INC.DECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK,Administrative Law Judge: Thequestionon the meritsin this case is whether two truckdri-vers were threatened and discriminated against by theiremployer. As set out below, I find that in certain respectsthey were. A preliminary question is whethercertain issueswere properly disposed of through a grievance procedureagreed upon between the parties. On this question I findthat only partof the issueswere disposed of in the griev-ance process.The case arises from charges filed April 3, 1975, by IrvinAllen, Jr., an individual, against Shippers Dispatch, Inc.(herein Respondent). Based on these charges the RegionalDirector for Region 25 of the National Labor RelationsBoard (herein the Board) issued a complaint on May 30,1975, alleging that Respondent had committed unfair laborpractices in violation of Section 8(a)(1) and (3) of the Na-tional Labor Relations Act, as amended (herein the Act).Respondent answered the complaint on June 5, 1975.1 Re-spondent admits the jurisdiction allegations relating to la-bor organization, and the supervisory status of three offi-cialsofRespondent.Respondent denies all otherallegations, including those alleging threats and warningsin violation of Section 8(a)(1) of the Act and those alleg-ing discrimination in violation of Section 8(a)(3) of the Act.The issues were heard at South Bend, Indiana, on July 21and 22, 1975.Based on the entire record, including my observation ofthe witnesses, consideration of the exhibits, considerationof the arguments made at the hearing by the Charging Par-ty, counsel for the General Counsel, and counsel for theRespondent, and also on consideration of the briefs filedby the General Counsel and Respondent, I make the fol-lowing:FINDINGS OF FACT1.THE EMPLOYER INVOLVEDRespondent is an Indiana corporation with its principaloffice at South Bend, Indiana. It is engaged in the inter-state hauling of freight in a seven-state area generally ex-tending from St. Louis, Missouri, to Buffalo, New York. Inthis business Respondent annually receives gross revenueof approximately $50 million.One division of Respondent, the frontier division, alsoreferred to as the steel hauling division, hauls steel prod-ucts,using Respondent's terminals at South Bend andGary, Indiana, as well as Detroit, Cleveland, Canton, andSt.Louis. This division, the only aspect of business in-volved in this case, annually grosses approximately $2-1/2million. The complaint alleges, the answer admits, and Ifind, that during the year preceding issuance of the com-plaint, a period representative of Respondent's operations,it received revenues in excess of $50,000 directly from theinterstate transportation of products and commodities. Ifind that Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.The frontier division is managed by General ManagerJohn Roelke and by Operations Manager Robert Weamer.All hauling in the steel hauling division is performedwith equipment provided by owner-operators or by fleetowners. By contrast, in most of its other hauling Respon-dent uses its own equipment. All drivers in the steel haulingdivision are either owner-operators of their own equipmentor so-called fleet drivers operating equipment supplied byfleet owners of three or more pieces of equipment who areOn June 17 the Regional Director amended one subparagraph of thecomplaint,and on June 23 Respondent answeredthatamendment.On July16 the Acting Regional Director issued a notice of intention to amend twomore subparagraphs of the complaint.At thehearing these further amend-ments were allowed, and Respondent filed a written answer to them. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot permitted to operate their own equipment.The reasonfor this different situation in the steel hauling division isthat the weight and the size of freight hauled requires spe-cialized equipment.II.THE LABORORGANIZATION INVOLVEDAlthoughneither arespondent nor a charging partyhere,Local 102,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (theUnion) is very much involved in this case? The complaintalleges,the answer admits,and I find,that it is a labororganization within the meaning of Section 2(5) of the Act.Respondent and the Union are signatory to a collective-bargaining agreement applicable to Respondent's employ-ees, including the drivers and owner-operators employed inRespondent's steel hauling division and pursuant to whichthe Union represents those employees regarding terms andconditions of employment. The contract includes provi-sions for a grievance procedure binding on both parties.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Insurance Coverage1.The allegationsThe complaint alleges,and Respondent denies,that itdiscriminatedagainstemployees Rex Allen and Irvin Al-len, Jr.because they were not union members.Accordingto the complaint, the collective-bargaining agreement re-quires Respondent to pay insurance premiumsfor healthand welfare benefits commencing 30 days after anemployee's hire.;The allegation is that in the case of theAliens Respondent did not pay for insurance beginning 30days after their employment and prior to November 1,1974, because they were not union members, and,further,that since October 3, 1974, and specifically in January1975, has failed and refused to provide them insurancebenefits provided in the collective-bargaining agreementbecause they had not been union members earlier whenRespondent failed topay thepremiums.2.Employment of the Allen brothersIt isundisputed that all of the drivers used by Respon-dent for haulingsteel,whether owner-operators or fleetdrivers operating equipment owned by fleet-owners, areemployees of Respondent. The National Master FreightAgreement and the Central States Area Iron and Steel andSpecial Commodity Rider appended to it, which is the op-erative collective-bargaining agreement between Respon-dent and the Union, provide that owner-operators are em-ployees.2Two representatives of the Union,a business agent and a steward, werepresent throughout the hearing.3The collective-bargaining agreement provides for employer contribu-tions to a health and welfare fund and also to a pension fund.The com-plaint does not allege failure to contribute to the pension fund,and thatquestion does not appear to be an issue in the case.a. Irvin Allen, Jr.Irvin Allen, Jr., was hired by Respondent as an owner-operator truckdriver onMarch 18, 1974. According toUnion Steward William Youdbulis, seniority dates fromthe time of an employee's hire. Seniority is the basis onwhich layoffs are made and it also is a predicate for variousfringe benefits provided in the collective-bargaining agree-ment. Seniority, however, has not been among the factorsused in making work assignments.Harold (Babe) Eskridge, the union business agent, testi-fied and I find that a typical steel hauling rig, including atractor and a trailer, both heavy duty, cost at least $40,000.Irvin Allen testified without contradiction, and I find, thathe owned a tractor and a trailer; that the payments on hisequipment amounted to $631 per month; that the annualcost of his insurance amounted to $1,586; and that the costof fuel for this equipment four loads a week approximated$200 per week. These costs translate into a weekly over-head of $376, a monthly overhead of $1,563, and an annualoverhead of $14,358. The cost of fuel, of course, could varydepending on the miles traveled. If the estimated fuel costis deducted, Irvin Allen still had fixed weekly costs of $176,monthly costs of $763, and annual costs of $9,058. Fromthe evidence as a whole I infer that Irvin's brother RexAllen owned a substantially similar rig and that his costswere similar.b.Rex AllenRespondent's records show that Rex Allen was em-ployed as an owner-operator commencing June 14, 1974. Iso find. Rex Allen testified that he in fact started to workfor Respondent on May 31, 1974; that he was assigned aload which required him to deadhead into Gary, Indiana;that on the way to pick up the load his truck broke down,which necessitated his calling the company dispatcher andturning down the load. I so find. It is arguable that hisemployment commenced as of the time he was assigned aload. Company practice, however, is to date a driver's se-niority from the time he first carries a load. Rex Allen alsotestified that according to his logbook his first load hauledfor Respondent was on June 5. The logbook was not of-fered in evidence. On the other hand, the master senioritylist for all the company steel haulers was introduced intoevidence. It shows Rex Allen's starting date as June 14.3.The question of health and welfare coverageDuring the last week of December 1974, Rex Allen filedfour claims with Amalgamated Insurance Agency Services,Inc., the contracting insurer for health claims under thecollective-bargaining agreement. All four claims were fordental services provided his children; three of the claimsbeing for work on services provided on September 20,1974, and one for services provided August 20, 1974. Ap-proximately 2 weeks later he was informed the claims wererejected on the ground that the required premiums had notbeen paid for the insurance coverage. Later the rejectionwas confirmed by a letter dated March 4 from the insur-ance company to Rex Allen stating in part, "The Central SHIPPERSDISPATCH, INC.StatesWelfare Fund Office, where this claim was checkedfor payment of premiums, has informed us that benefitscannot be allowed for any work performed in the month ofSeptember 1974. Therefore we will be unable to provide forbenefits for the examination and the fillings on tooth num-ber 6 and 14. Under separate cover the insurance compa-ny sent Allen a check for $150 in payment of "the remain-der of the claim." This appears to refer to part of one claimwhich was allowed. Fund records indicate that part of thatclaim was rejected and that the other three claims wererejected in the entirety. Fund records also indicate RexAllen was added to the health and welfare rolls in Septem-ber 1974. The records carry the notation "Not 60 days,"indicating that less than 60 days had elapsed between theclaimant's hire and the time the dental services were pro-vided.When Rex Allen first learned in early January that themedical claims were rejected he consulted with UnionBusiness Agent Harold(Babe)Eskridge who suggested thathe file a grievance which would include this particular mat-ter.He subsequently did file such a grievance on January29.4. The facts on health and welfare coverageWhen Rex Allen talked with Eskridge after he firstlearned his claims were being rejected, he asserted to Esk-ridge that Respondent was not paying health and welfareas required by the contract because he had had a medicalclaim rejected. Eskridge indicated he would check into it.Eskridge also stated that Respondent was required to payhealth and welfare contributions so long as Rex was avail-able to load freight, even if he was not loaded in 6 months;that either he was working for Respondent or he was not,and that up to that time he was. This position of Eskridgewas not entirely accurate. The practice followed by Re-spondent, and concurred in by the Union, was to payhealth and welfare contributions for each employee whoperformed work in any given week and not to pay for anyweek in which an employee did not work. At the end ofeach month Respondent would total up the number ofweeks in which each employee worked and eventuallywould report that data to the health and welfare fund. Re-spondent remitted contributions on a monthly basis.Respondent's records respecting health and welfare con-tributions reflect contributions for Irvin Allen for I week inApril 1974 and thereafter through January 1975. The samerecords reflect contributions for Rex Allen for 4 weeks inSeptember 1974 and thereafter through January 1975.4When Rex Allen first learned his medical claims wererejected and spoke to Business Agent Eskridge regardingthem, he also spoke shortly thereafter with OperationsManager Weamer. He asked Weamer why the Companywas not paying his health and welfare contributions.These records show Irvin Allen working 4 weeks in each of the monthsduring that period except for August when he is shown as not working at all,November when he is shown as working 5 weeks,and January when he isshown as working 3 weeks. Rex Allen is not credited with any work prior toSeptember.He is credited with 4 weeks in September and October, 5 inNovember, 3 in December,and 4 in January.443Weamer explained to him that, .unless he hauledat leasttwo loads a week for Respondent, the Company could notmake money from his work; that if he only hauled one loada week Respondent would lose $10.: Weamer explained, "Ifyou run one load a week for me, I can't afford to pay yourhealth and welfare because if I do I will lose $10 on you. IfI don't load you on Monday, Tuesday, Wednesday, andThursday, and I have got five extra loads Friday, there isno way I am going to call you in. If I call you in to load, Iwould have to pay your health and welfare. If I call a tripleaser inI could make $50 off a.trip leaser. If I load you Ilose $10."Article 16 of the Central States Area Iron Steel and Spe-cialCommodity Rider to the collective-bargaining agree-ment provides in part:Effective July, 1973, the Employer shall contribute toa fund, which is to be administered jointly by the par-ties, the sum of $16.50 per week for each employeecovered by this Agreement who has been on the pay-roll thirty (30) days or more.Effective July 1, 1974 the weekly contributions shallbe increased to $19.00 . . . Contributions to theHealth and Welfare Fund must be made for eachweek on each regular or extra employee, even thoughsuch employee may work only part-timeunder theprovisions of this Agreement, including weeks wherework is performed for the Employer but not under theprovisions of this Agreement, and although contribu-tionsmay be made ;for those weeks to some otherhealth and. welfare fund. Employees who work eithertemporarilyor in casesin emergency under the termsof this Agreement shall not be covered by the provi-sions of this paragraph.Contributions shall be made for any regular employeeon layoff who is worked one (1) day in any week forany reason ... .5.Respondent's position respecting health and welfarecontributionsRespondent maintains it has made appropriate contribu-tions for health and welfare as required by the contract. Itcontends that it has no obligation to make such contribu-tions during the 30 day probationary period of a new em-ployee. Further it construes the language in the contractreferring to the 30 initial days of employment as meaning30 consecutive working days. Respondent contends thatas soon as Rex Allen had worked 30 consecutive workingdays Respondent began making the required health andwelfare contributions.Weamer testified without contradiction that the Unionhad acquiesced in Respondent's interpretation of themeaning of the 30 days provision in the collective-bargain-ing agreement, that the Company had never had any prob-lem with the Union on that account.Weamer also testified that Respondent made the re-quired health and welfare (and also the pension contribu-tions) applicable to Irvin Allen after he had completed his30 consecutive working days with Respondent. Regarding 444DECISIONSOF NATIONALLABOR RELATIONS BOARDRex Allen,however,Weamer testifiedwithout contradic-tion that his worktimewith the Companywas interrupted,that he had truck troubles, and that he hardly worked at allduring the month ofAugust 1974.IrvinAllentestified without contradiction that he joinedthe Union on October8, 1974,after he had inquired ofWeamer and Roelke as to whether he had insurance cover-age and learned from them that he did not and would notuntil he joinedthe Union.The counselfor General Coun-sel in herposttrial briefmakes a point of this evidence butit is not clear what conclusion should be drawn therefrombecause such statements are not alleged to be unfair laborpractices in the complaint,and in any case Respondent'srecords indicate that, contrary tothe statements attributedtoWeamer and Roelke,contributions were made to thehealth and welfare fund on behalf of Irvin Allen commenc-ing in April1974 andwithout interruption until some timein January 1975.Respondent'sprincipal defense,however,isthat thequestion of whether the required contributions were madefor the Allen brothers was the subject of a grievance proce-dure pursuant to the provisions of the collective-bargainingagreement in which the Indiana JointGrievance Commit-tee decided against the claims of theAllen brothers and theposition taken bythe GeneralCounsel here.The impact ofthat grievance procedure is discussed hereinafter where Ifind that the Joint Committee's binding decision rejectingRex Allen's grievance,founded in part on the claimed fail-ure to make contributions requiredby the contract, haseffectivelydisposed of the issue and shouldbe deferred toin that regard.B. Job Assignments1.The allegationsThe complaintalleges,and the answer denies, that be-tween January 16 and February 11, 1975, Respondent re-fusedto assignjobs to either of the Allen brothers.2. Theestablished method of assigning jobsAs noted earlierthe seniorityof a driver plays no part injob assignment.At each of its dispatch points Respondentmaintains a dispatch sheet commonly referred to as "TheBoard."Drivers are listed on this board in the order inwhich they become available for work in what is common-ly referred to as a first-in, first-out basis. Under this systemthe first driver who makes himself available each morning,either in person or by telephone,with an empty truck atany of Respondent's dispatch points is entitled to the firstavailable load and can be preempted on the board only bya driver leftover from the previous workingday who hadnot received a load.Other drivers reporting later are placedsuccessively lower on the board.As loads become availablethey are offered to the driver highest on the list, and, if notaccepted by him,to each successivedriverlower on the listuntil the list is exhausted. If none accept the load, the driv-er highest on the list must accept it.3.The request for a layoffUnder the collective-bargaining agreement the Unionmay request the Company to lay off drivers when,becauseof a lessened workload,compensation for drivers falls be-low a certain amount.Union Steward Youdbulis madesuch a request of Respondent in July 1974 and repeatedthe request from time to time thereafter.Finally, in No-vember Respondent acceded to the request.On November13,Respondent sent letters to the 20 most junior driversinforming them that they were laid off.The letter stated inpart, "It therefore will be necessary to lay off trucks. Hope-fully, the layoff will be temporary. Those whoare interest-ed may run off an extra board.Those who wish to seekemployment elsewhere,turn in your signs and leases."Both of the Allen Brothers were among those who receivedthis letter.Youdbulis felt the layoff of 20 drivers was too drastic.He persuaded the Company to revise the layoff to includeonly the 10 most juniordrivers. ThisRespondent did by aletter to those drivers on November 29, 1974.Both Allenbrothers were also included among these 10 laid off.According to Youdbulis,whom I credit,the idea of com-bining an extra board with the layoff originated with man-agement as a device for providing laid-off drivers withwork and also keeping them available to Respondent forfuture use in the event business improved.Youdbulis andEskridge on behalf of the Union and Weamer and Roelkeon behalf of Respondent made a verbal agreement that thelaid-off employees put on the extra board should be al-lowed to keep their signs and leases from Respondent sothat they would be able to trip lease to other carriers, thusproviding them with additional work.At the time of the layoff Respondent had 42 drivers onitsmaster seniority roster.The November layoffs whichactually affected 10 men were not the last. A further layoffof 8 drivers occurredin April 1975,and 10 more were laidoff in July 1975.At the time of the hearing herein only 14drivers remained on Respondent's regular board.4.The effect of the November layoffFollowing the November layoffs all the laid-off drivers,including both Allen brothers, continued to work for Re-spondent as extra board drivers.They no longer were as-signed loads in rotation according to their availability ashad earlier been the case.All loadsavailable were firstoffered to drivers remaining on the regular board and be-came available for those on the extra board only if notaccepted by some driver on the regular board.This did notmean that extra board drivers did not receive some loads.They did.Both Allen brothers continued to receive workassignments but at an uneven rate. Between the week end-ing November16, 1974,following the first layoff and theweek ending January 18, 1975,in which he received his lastassignment,Irvin Allen grossed over $10,000, averaging ap-proximately$1,000 per week. In the I I weeks following thefirst layoff Rex Allen grossed slightly less than $6,300 at anaverage weekly gross of about$570. The result,accordingto Irvin Allen,was that he had barely enough to pay thepayments on his equipment,insurance,and the cost of fuel, SHIPPERS.DISPATCH, INC.445after allowing for the cost of maintaining his family.Another adverse aspect of being on the extra board wasthat those drivers inevitably received those loads that theregular drivers did not want,loads difficult to handle orhard on equipment,or routed to less desirable destinationswhere there was less chance of obtaining a return load on atrip lease basis.Youdbulis testified that Respondent con-tinued to use gypsies when its own drivers were not avail-able and in his words,"Sometimes it appeared they usedthem instead of these guys" (meaning the extra board driv-ers) "Like on weekends, Friday."Neither of the Allen brothers made any complaint toRespondent immediately following the layoff and the insti-tution of the extra board in November. Even though therewere somedisadvantages, they continued to receive workassignments for some time thereafter,and not until Janu-ary, when they felt they were receiving too few assignmentsand the question over the medical claims of Rex Allen sur-faced, did they make an issue of it.In testifyingWeamer admitted that none of the driverslaid off in November refused to work the so-called extraboard. According to him they all worked it and, except forcasual complaints about not getting sufficient loads, theAllen brothers did not complain.According to Weamer,business was declining.In mid-January the Allen brothers increasingly complained abouttheir lack of work. Rex Allen particularly complainedabout not being on the regular board.He so complained toRespondent's Gary dispatcher on Monday, January 19,and again the next day to Weamer in the South Bend.Weamer explained to him that he and the other "laid off"drivers had been removed from the regular board at therequest of the Union; that it was not up to management.Irvin Allen hauled his last load during the week endingJanuary 18. Rex Allen hauled his last load during the weekending January 25. Weamer testified that because the Al-len brothers complained about not being on the regularboard he understood they did not wish to run off the extraboard. Rex Allen testified, however, and I find, that theynever refused any loads. The evidence shows that they didrun off the extra board and that their protests arose fromthe fact that they were receiving too little work and for thatreason wanted to return to the regular board. They weresimply verbally protesting their situation; they were notstriking.There was no reason to expect they would refusework offered to them whether from the regular board orfrom the extra board.But subsequent to the week endingJanuary 18 Irvin Allen was offered no more work and sub-sequent to the week ending January 25 Rex Allen was of-fered no more work.Yet somehow other drivers who were below , the Allenbrothers on the seniority list were assigned loads. Weameradmitted that Gerald Shaw, who was lowest in seniority,and Michael Young who was below both the Allen broth=ers in seniority,were assignedwork on a triplease basis.Weamer testified that the Allen brothers could have donethe same thing.But there is no evidence they were everoffered such work. On the contrary, the evidence indicatesthat,although they made themselves available,they wereoffered no work.Weamer also testified that driver M. White, who waslower than both the Allen brothers in seniority, workedduring the week ending January 25. In that week IrvinAllen, although available, received no work. Also driver T.Boetsma,who was next to last in seniority, worked throughthe pay period ending February-1. Neither of the Aliensreceived work in that pay period, although both were avail-able.While it is true that seniority was not a factorin assign-ing loads, there is no legitimate explanation as to why thesemore junior men continued to work while the Allen-broth-ers received no loads although they made themselves avail-able by personal calls and by telephone calls in accordancewith the established practices.Weamer also admitted using a trip leaser named Akinsto haul steel for Respondent out of Canton, Ohio. IrvinAllen testified without contradiction that Respondent be-gan using Akins about January 16 although thereafter Irvinwas not given any loads. Company records also show thatAkins hauled for Respondent on February 17 from DetroittoChicago.Weamer's explanation was that Akins wasused for special equipment needed for special loads. Healso contendedthat Akinsnever was an employee of Re-spondent but only a trip leaser and that Respondent wasfree under the collective-bargaining agreement to assignloads to tripleasers.In spite of the explanations, it is clear from the recordthat the Allen brothers were available to work but that theywere not assigned:workafter a certain point, and that eventhough Respondent's business over a longer period of timewas declining, loads were assigned to trip leasers and driv-ers junior to the Allen brothers. Some of these, at least,could have been given to the Allen brothers.After the Allen brothers complained about not receivingsufficient loads and Respondent ceased assigning themloads,Weamer confirmed the situation by letters to themon January 28 stating,There is some confusion regarding my letter of No-vember 29, 1974, concerning layoff.Please let this letter serve as notice of your layoff fromShippersDispatch Frontier Division, effective thisdate.As pointed out later herein, the Allens not only protestedverbally their work assignment situation, but eventuallygrieved the matter and lost. Respondent contends theBoard should defer to that result. As discussed later herein,I do not think that defense has merit in the circumstances.A preponderance of the evidence shows that, after theAllen brothers made more than casual protest about thework assignment situation, Respondent cut them out. Ifind their protestations were protected concerted activityand also protected union activity since arguably they wereasserting a contract right and in fact did press the matter asa grievance on behalf of all the extra board drivers. I findthat their protestations, and later the grievance, was theprincipal reason Respondent ran around them. This wasdiscrimination for a proscribed reason and constituted anunfair labor practice under Section 8(a)(3) of the Act. ForIrvin Allen this discrimination clearly dates from -January18, 1975,and forRex Allen from January 28, 1975. 446DECISIONSOF NATIONAL LABOR RELATIONS BOARDC. The Alleged Threat of DischargeThe complaint alleges, and Respondent denies, that inlate January Weamer onbehalfof Respondent threatenedemployees with discharge or other reprisalsif they filedand pursued grievancesthrough the Union.As noted earlier herein when Rex Allen learned in Janu-ary that hismedical claims were being rejected becausehealth and welfare had not been paid,he took the matterup with Union BusinessAgentEskridge whotold him hewould look into the health and welfare situation.Eskridgeexpressed the view that Respondent was running loadsaround Allen and suggested that he file a grievance. Hegave Allen a form for that purpose.Later that day, as already noted, Rex Allen met withWeamer in South Bend. Allen asked for, and received, anexplanation as to why his health and welfare contributionshad not been paid as he expected. In the course of theconversation he indicated to Weamer he intended to file agrievance. He told Weamer that Eskridge had said Respon-dent had to pay his health and welfare contributions solong ashe was available to load. Rex Allen testified, and Ifind, that Weamer replied to him by saying, "You're prob-ably right, but if you do, if you write that grievance andmake me pay your health and welfare I will pull your signsand leases."Weamer testified that he in fact did cancel the Allenbrothersleasesat that time for the reason that they wererefusingto work off the extra board which was the onlyway he could offer them work. But, as found earlier herein,the Allen brothers never flatly refused to work off the extraboard. They were complaining about not getting enoughwork; they wanted to be on the regular board and theywere protesting that situation. -Further, Rex Allen was pro-testing what he thoughtwas afailure by Respondent to payrequired health and welfare contributions. The subject ofhis conversation with Weamer on the occasion in questionwas the failure to pay those contributions as well as thelack of work assignments and the fact that the Aliens weregoing to file a grievance regarding these matters. In thecircumstances I credit the version of Rex Allen and do notcredit the testimony of Weamer to the effect that they indi-cated to him that they would not work the extra board.Cancellation of the leases of the Allen brothers, requir-ing them to turnin the leasesas well as the company signson the trucks, was an action which adversely affected theiremploymentstatuswhether it be called a discharge orsomethingelse. For Weamer to tie such employer action tothe Allens' use of the grievance procedure was patently acoercive threat taken because they engaged in, or intendedto engage in, protected union activity, namely the proc-essingof a grievance. I find that in so doing Respondentcommittedan unfairlabor practice prohibited by Section8(aXl) of the Act. And in actually taking the threatenedaction, as Weamer said he did on January 28 and as con-firmed by the letter from Respondent's safety director onFebruary 11, Respondent violated Section 8(aX3) of theAct. Asdiscussedlater herein, I do not find that the griev-ance proceeding adequately disposed of this issue.In spite of Weamer's threat, Rex Allen, during the lastdays of January, met with his brother Irvin and some of therepresentthe grievantsin these discussions.other drivers on the extra board and with Union StewardWilliam Youdbulis.Theydetermined to file a grievanceagainst the Company for running loads around them andfor not paying the required health and welfare contribu-tions.Youdbulis wrote up the grievance and Rex Allensigned it on behalf of all the drivers then on the extraboard. He formally filed it with the Union on January 29.The grievance reads as follows:We are filing this grievance for members of Local 142who were put on the so-called Extra Board on Novem-ber 29, 1974. We werenot given a letter oflayoff, butwereput on a so-called ExtraBoard.Were not al-lowed to get on the regular board, and load in ourregular turn.We are asking that we receive run-around money for the loads that were loaded aroundus during this period. Also, we are asking that Ship-pers Dispatch pay up all of our Health and Welfarethat has not been paid.The grievance was set down for hearing before the IndianaJoint Grievance Committee on March 26, 1975.D. The Alleged February Threat of No More WorkThe complaint alleges, and the answer denies, that on orabout February 15, 1975, Respondent through its supervi-sor Robert Weamer threatened employees they would nev-er work for Respondent again.Subsequent to the filing, but before the hearing, of thegrievancethe Allen brothers,at the suggestion of BusinessAgent Eskridge, met with Weamer and Roelke in earlyFebruary in an attempt to settle the grievance on theirowns Weamer asked what they wanted to settle the griev-ance.Rex Allen answered that they wanted their healthand welfare paid and they wanted to be put back on theregular board because, if there were loads for drivers withless seniority on a trip lease basis, there were loads forthem. Apparently his request was not acceptable to Re-spondent because the grievance remained unsettled. As theAllens were about to leave Weamer turned to Irvin saying,"Junior you are one of the best workers I ever had. But youare stupid for signing a grievance. You and your brotherwill never work for Shippers Dispatch again." Then hechanged his words, saying "You and the extra board willnever work for Shippers Dispatch again." Roelke remarkedthat he was then having the letters typed for the purpose ofcanceling the leases and signs of the extra board drivers.The cancellation letter went out a few days later.Even though Weamer made his remarks during a meet-ing for the purpose of settling differences between the par-ties, it cannot be ignored that he spoke as a member ofmanagementin the locus of authority, John Roelke's of-fice, and directed his remarks to employees. The remarksthemselves were calculated to inhibit those employees infurther processing their grievance or in filing future griev-ances. Because use of a grievance procedure is a unionactivity and protected under the Act, I find that Weamer'sremarks violated Section 8(a)(1) of theAct. Thequestion5It is not clear why no union agent attempted to settle the grievance or to SHIPPERSDISPATCH, INC.447of whether the grievance decision disposed of the unfairlabor practice aspects of the incident is treated later herein.I find there that it was not disposed of.The above finding is based on the testimony of Rex Al-len as corroborated by the testimony of Irvin Allen. Theirversion is consistent with the letter shortly thereafter can-celing their leases and calling in their signs. I do not creditWeamer's denial that he made the threat.As themeetingbroke up Roelke commented, "There isno need to discuss itany further. We have got you beat inIndiana." His prediction was prophetic.E. The Alleged DischargesThe complaintalleges,and the answer denies, that Re-spondent on about February 11, 1975, discharged six em-ployees and has not since reinstated them because theyfiled grievances and engaged in union and concerted activ-ities.The six employees are the two Allen brothers, Doug-las Crites,Michael Young, Gerald Shaw, and Jay Leining-er.As Roelke had predicted, Respondent on February 11,1975, sent identical letters to all drivers on the extra boardcanceling their equipment leases effective that day and ask-ing them to immediately return to Respondent all permitsand plates issued in Respondent's name.In. accordancewith those instructions both Allen brothers returned theirleases and signs.Weamer testified that this lease cancella-tion for the Aliens was decided on at the meeting withthem on January 27 and immediately put into motion in-ternally with the Company. This ultimately resulted in theletter of February 11.As noted earlier, the complaint alleges that the Allenbrothers and four others on the extra board were dis-charged.Respondent contends the Allen brothers werenever discharged; that they remained on. layoff status andthat they will be recalled when there is work available forthem. Respondent's overall position is that no discrimina-tory action was taken against the Allen brothers and thatRespondent's failure to use them resulted only from itsdownturn in business and the lack of loads to assign them.The record, however, shows otherwise.Respondent points out that under the collective-bargain-ing agreementtheAllen brothers and other drivers whoreceived the February 11 letter remain in layoff status for aperiod of 3 years. Be that as it may, there is no question butthat the February 11 letter adversely affected the employ-ment status of those who received it. It required the driversto return leases which they held as well as the signs identi-fying them as drivers for Respondent. Respondent as hold-er of theInterstateCommerce Commission Authority un-derwhich these drivers operated thus withdrew thatauthority from them. And while they retained their ownequipment(at least for the time being)as well as.their stateoperatorslicenses,and they could trip lease to Respondentor other companies holding certificates of authority, theypossessed no continuing authority under which they couldoperate. They could only seek out specific jobs and operateon a one-shot basis as trip leasers. Their permanent rela-tionship with Respondent as a certified carrier was sub-stantially altered and in large part substantially terminated.This adverse effect on their employment relationship,whether it be called a discharge or not, was an employeraction affecting employmentstatuswhich, if properly be-fore the Board for determination, may be examined as tomotive and, if motive be found discriminatory, held an un-fair labor practice under Section 8(a)(3) of the Act.As already noted, neither Allen brother received anywork assignments after mid-January.Irvin's last load wasin the week ending January 18 and Rex had only one loadthereafter the following week. This situation continued af-ter their receipt of the letter of February 11 even thoughboth brothers remained available to haul from the time oftheir last loads until early March. The record shows thatthey were available by calling personally at Respondent'spremisesand also by telephone calls from their homes.Each took turns communicating with Respondent and act-ed not only for himself but for his brother. Their efforts inthis respectwere fruitless.Finally, in March (their last callto Respondent was on March 5) they gave up. They hadpersisted in making themselves available at the suggestionand recommendation of the business agent of the Union.After they ceased coming in or calling in, an effort whichthey reasonably concludedwas useless, they neverthelessremainedavailable and would have accepted loads hadthey been offered them. At no point, however, subsequenttomid-January did Respondent offer them work or con-tact them to indicate that work was available.By contrast, other drivers received work, thus contra-dictingWeamer's testimony that there- was no work avail-able for the Allen brothers. In fact Weamer admitted thatfleetdrivers Ludwig, Tucker, White, and Boetsma, whowere on the extra board, continued to work and receiveassignments.Respondent does not assert any reason forfavoring those drivers over the Allen brothers.-Respondent continued to use tripleasers inpreference tothe Allen brothers. Some of these were in thesamecatego-ry as the Aliens, such as Gerald Shaw and Michael Young.In addition Respondent trip leased to drivers not connect-ed with Respondent such as a driver named Akins who wasfirst used beginning between January 15 and 23 and con-tinued to be used thereafter. Respondent had explanationsfor use ofShaw, who worked out of St. Louis, a locationgenerally disfavored by other owner-operators; and Youngand Akins who operated or had the use of trailers withsides suitable for RepublicSteelcargo which needed to becovered. The Aliens had no such trailers. As . to Young,however, it does not appear that the use of a sided trailerwas the only work he performed for Respondent after mid-January. And the work offered to Akins, although it re-quired a sided trailer which he did not have, was neveroffered to either Allen brother on the ground that they didnot have such a trailer. Akins only had access to oneowned by one of Respondent's fleet drivers. PresumablytheAllen brothers had equal access to such equipment.InsteadRespondent went outside its complement of em-ployees in order to triplease to someonewho hadno affili-ation with the Company. As to Shaw and Young, who wereowner-operators with less seniority than the Aliens, the evi-dence establishes that even though they, like the Aliens,received the February 11 letter cancelingleases and callingin signs,.they nevertheless were allowed to keep the signs 448DECISIONSOF NATIONAL LABOR RELATIONS BOARDand leases contrary to the instructions of the letters and incontrast to the situation between Respondent and the A]-lens where the leases and signs actually were called in.The contrast between the situation of Young and theAllen brothers is noteworthy.Young also was an extraboard driver. Toward the end of February or the beginningofMarch he had an altercation with Respondent's dis-patcher inGary. Younghad come into the terminal to seeifany loads were available for him. The dispatcher indi-cated the possibility of a load later, which induced Youngto wait around.A load did become available which Youngcould have hauled,but the dispatcher refused to load himon the ground that it was near the end of the week and ifthat was the only load Young pulled,the health,welfare,and pension contributions would have to be paid.Young,angeredby thisposition,contended that the dispatchershould not have kept him on tap if he was not going to loadhim anyhow,and accused the dispatcher of loading aroundhim. He advised the dispatcher he was going to take thematter further.A day or 2 later Young did so by speaking with Weamerwho explained to him the economics of the health,welfare,and pension contributions for a driver in a week in whichhe hauled only one load. Weamer said it was not feasible topay those contributions for one load because Respondentwould lose money.His explanation resulted in an argu-ment between the two in which Weamer finally said, "Ifyou don't like it,turn in your signs and leases."After that,however, both of them calmed down. Young indicated hewould talk with the union steward to see if there was anyfurther procedure.He did talk with the steward,explained to him what hadhappenedinGary,and indicated his intent to file a griev-ance.He did not, however,file the grievance because hethought it would be more detrimental for him in the longrun. Instead the steward,Youdbulis,spoke with Weamerwho promised to talk to the dispatcher in Gary.When the FebruaryI1 letter issued canceling leases, onewas also sent to Young.He had not filed his grievance.Unlike the Aliens, when he received the February I I letterhe went to talk with Roelke who told him to keep them,that Respondent would use him.Young then decided thatifhe filed the greivance Respondent would demand thesigns and the leases be turned in and he would be out ofbusiness as were the Aliens.Instead he considered he hadan arrangement;he was allowed to keep his signs andlease;and thereafter he did in fact haul for Respondent.Based on the above I find that it was the filing of thegrievance and the pressing of it thereafter which made theAllen brotherspersona non gratawith Respondent in thesense that they,unlike Young and Shaw,were not allowedto keep their signs and leases and operate,even on a limit-ed basis,for Respondent.Also Rex Allen testified without contradiction that afterFebruary 11 he spoke with fleet driversTerryBoetsma andMike White who indicated thattheywere continuing toreceive assignments from Respondent.Boetsma said hewas working as much or more than he had previously.White said he was getting all the freight he could haul, asmuch as he wanted,and more than he had ever gottenbefore.From the above I find that Respondent continued toassign loads around the Allen brothers. I also find thatRespondent's continuing failure to use the Allen brotherswas due to the fact that they had initiated and were press-ing their grievance. As to them the February 11 lettermeant what it said in that its adverse impact on their em-ployment was allowed to take effect unabated, and bothbrothers ultimately lost their rigs. This was a discrimina-tion in employment because of their union activity and anunfair labor practice contrary to Section 8(a)(3) of the Act.As set out later herein, I find this aspect of the case wasnot disposed of in the grievance proceeding.Although the evidence establishes discrimination as tothe Allen brothers, I find insufficient evidence to warrant afinding that other drivers on the extra board were discrimi-nated against. The record does not establish that they werenot assigned loads because the grievance was filed andprocessed. Accordingly, I find that a preponderance of theevidence fails to establish that Respondent committed un-fair labor practices within the meaning of Section 8(a)(3) oftheAct as to Douglas Crites, Michael Young, GeraldShaw, and Jay Leininger.F. The Alleged Warnings of Stupidity in Filing GrievancesThe complaint alleges, and the answer denies, that Re-spondent warned employees they were stupid for filinggrievances when Robert Weamer so stated on February 15and April 20, 1975, and John Roelke so stated on April 20,1975.The only evidence offered in support of this allegation isthe testimony of Irvin Allen. He testified that after thegrievance was denied on March 26 Eskridge advised him to"call in and get on the extra board." Pursuant to this ad-vice he went to see Weamer about April 20. On that occa-sionWeamer again told him he was stupid for signing thegrievance (although in fact it was his brother who actuallysigned it).Weamer then said he would give Irvin Allen acopy of hislease,and "he told me if I wanted a load Icould go dead-head down to Canton (Ohio) and tell them Iam John Doe down there, and I might get a load." Therecord does not show whether he went or not.This testimony of Irvin Allen stands uncontradicted inthe record.It is somewhat ambiguous in that there is noexplanation specifically as to the import of Allen callinghimself John Doe. Some meaning may be inferred frommanagement statements that it was stupid to file a griev-ance and that the Aliens would not drive again for Respon-dent,and also from the failure to assign loads to the Allenbrothers while at the same time loads were assigned toothers. The inference is that if Irvin revealed his true iden-tity to Respondent's dispatcher in Canton, he would not beloaded even if a load was available. Thus understood,Weamer's remarks to Irvin Allen carried the message thathe was being blackballed by Respondent's dispatchers. Ifind this was a threat and that this evidence sustains theallegations of the complaint. Accordingly, I find that theremark by Weamer was an unfair labor practice within themeaning of Section 8(a)(1) of the Act, that it indicates acontinuation of discrimination against the Aliens in viola-tion of Section 8(a)(3) of the Act, and that the incident SHIPPERSDISPATCH, INC.which occurred- in April corroborates and lends support tothe findings made above of the events which occurred ear-lier.G. The GrievanceThe grievance was heard before the Indiana Joint Griev-ance Committee on March 26, 1975, in accordance withprovisions in the collective-bargaining agreement. TheCommittee consisted of five representatives each frommanagementand the Union. After the hearing, the griev-ance was denied .61.The health and welfare questionAs a threshold question Respondent asserts that thegrievancedecision disposed of the issues involved in thepresent litigationand that the Board should defer to thatresult pursuant toSpielberg Manufacturing Co.,112 NLRB1080 (1955). The General Counsel contends that the Boardretains jurisdiction subsequent to an arbitral award for thepurpose ofexaminingthat award for compliance with stan-dards announced inSpielberg,and that in this case thosestandards were not satisfied. More specifically, the GeneralCounsel contends that the position of the Union processingthe grievancewas inopposition to the position of the griev-ant; that theissues ofviolation of the Act were not consid-ered by the arbitral committee; that all of the issues raisedhere werenot considered and disposed of by the commit-tee; and that because of the unfair labor practices involved,the outcome of the grievance is repugnant to the Act.Respondent's defensehas partial merit. The grievances,as filed, protested two things: failure to assign loads to theAllen brothers and the other drivers on the extra board, theassertionbeing that Respondent loaded around them; andfailure to pay health and welfare benefits as required bythe collective-bargainingagreement.The complaint beforetheBoard alleges in part that Respondent committed8(a)(3) and (1) unfair labor practices by failing to pay thesebenefits because the employees involved were not membersof the Union.The committee in no way considered Respondent's mo-tive respecting payment of health and welfare contribu-tions.But it did have before it the question of whetherRespondent in fact failed to pay the contributions as re-quired by the contract. The committee held against thegrievant on this point, as on all others. The grievance deci-sion, therefore, amounts to a finding that Respondent paidcontributions as required by the contract. Because a con-traryfindingisapredicatetoconsiderationofRespondent's motive in the matter, the joint committee'sdecisionhas effectively disposedof an essentialallegationin the complaint, that Respondent failed to pay the healthand welfare benefits. Under the principles set forth inSpeilberg, supra,the Board should defer to that resolutionof the matter.6It is not clear whether the decision was unanimousor by a majority vote.Respondent submits one exhibit indicatesthe votewas amajority decisionand another indicating the vote was unanimous. I deem it immaterial, whichitwas sinceit is undisputed that the decisionwent againstthe grievance.2.The workassignment questions449The joint committee also considered the allegation thatRespondent had refused to load the extra board drivers aswell as the question of cancellation of leases-and signs ef-fected by the letter of February11, an issueRex Allenraised during the grievance hearing.` The minutes of thathearing indicate evidence was presented showing someloads were not assigned; to the Allen brothers. In decidingto deny the grievancein itsentirety, the committee appar-ently accepted Respondent's explanation for not assigningthem loads. But the question whether assignments were de-nied because the Allen brothers filed and pursued a griev-ance under a procedure provided for in the collective-bar-gaining agreement was not presented to nor considered bythe committee. That motive is at the core of the 8(a)(3)allegations in the present complaint. Inasmuch as it cannotbe said that that issue was disposed of by the joint commit-tee, there is no basis for deferring to the committee's deci-sion in this regard.Banyard v. N.L.R.B.,505 F.2d 342(C.A.D.C., 1974). Accordingly, those issues as set forth inthe complaint remain for decision.3.The question of threatsThe allegations of independent 8(a)(1) violations in theform of threats. fall in the same category. The present com-plaint alleges a late January threat of discharge or otherreprisals should the grievance be filed or pursued. Such athreat was not initially stated in the grievance but Rex Al-len raised the issue before the committee by stating thatWeamer had threatened that he and his brother would nev-er work again for Respondent. But he did not put beforethe committee that part of the threat now alleged that dis-charge or other reprisals would follow "if they filed andpursued grievances with the Union." That aspect of thealleged threat, namely, the filing of the grievance proce-dure itself, was not before the committee and was not dis-posed of. It therefore remains as an issue in the presentcase.Similarly, the allegation in the complaint that Weameron or about February 15 threatened employees they wouldnever work for Respondent again was put before the com-mittee by Rex Allen. As alleged in the complaint this threatis not tied to employee use of grievance procedures. But itcannot be isolated from concurrent events noted below. Ifind the alleged threat was not disposed of in the grievanceprocedure.On that same occasion Weamer is alleged to have toldone of the Allens that he was stupid for having filed thegrievance. The complaint further alleges that this warningof stupidity was repeated by Weamer and Roelke on April20. The question of this February warning was not raisedat the grievance hearing and of course the alleged Aprilwarning occurred after the grievance hearing. Neither issuewas disposed of by the committee and they remain issuesfor decision by the Board.As to the April warning of stupidity which occurred afterthe grievance hearing, I have found elsewhere herein thatthe warning occurred and that it was an unfair labor prac-tice within the meaning of Section 8(a)(1) of the Act. At the 450DECISIONSOF NATIONALLABOR RELATIONS BOARDgrievance hearing the joint committee specifically askedWeamer whether he intended to call the grievant when hehad available freight.Weamer promised he would.But theincident in April tends to show that this posture before thecommittee was a sham,that he misled the committee. TheApril incident,considered in the light of the other evidencein this case,warrants the inference that the Allen brotherswerepersona non gratatomanagementand that if theyshould appear at Respondent's dispatch offices under theirown namestheywould not be loaded.The filing and processing of grievances is an acknowl-edged union activity. Coercive conduct by an employer forthe purpose of thwarting suchactivity isobviously repug-nant to the purposes of the Act.Inasmuch as that aspect ofthis case was not before the committee for determination,categorical acceptance of its decision as a resolution of thequestions presented by the unfair labor practice complaintalso would be at odds with the policy of the Act. Accord-ingly, I recommend that the Board not defer in the presentmatter except to the extent set out above.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with the operations de-scribedin section I, above,have a close, intimate, and sub-stantial relationship to trade,traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.They are unfair labor practices within themeaning of Sections 8(a)(1) and(3) and 2(6) and(7) of theAct.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within the meaningof Section2(5) of the Act.3.Respondent threatened,coerced,and restrained em-ployees in the exercise of their rights under Section 7 of theAct therebycommitting unfair labor practices within themeaning of Section 8(axl) ofthe Act by:(a)Threatening employees they would not again workfor Respondent because they processed a grievance.(b)Warning employees they were stupid to file griev-ances.4.Respondent discriminated with respect to employees'hire and tenure of employment and the terms and condi-tions of employment, thereby discouraging membership inlabor organizations and committing unfair labor practiceswithin the meaning of Section 8(a)(3) and(1) of the Act byrefusing to assign work to Irvin Allen, Jr., after January 18,1975, and to Rex Allen after January 25, 1975, and bycanceling their truck leases and recalling their signs onFebruary 11, 1975, all because Rex Allen intended to file,did file,and subsequently processed,a grievance againstRespondent on behalf of himself, Irvin Allen, Jr., andothers.5.The unfair labor practices found above affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent engaged in unfair laborpractices,I recommend that it cease and desist therefromand take certain affirmative action to effectuate the poli-cies ofthe Act.I recommend that Respondent be orderedto, upon request, reinstate the truck leases and return thesigns to Irvin Allen, Jr., and to Rex Allen, without preju-dice to their seniority or other benefits and privileges, andthat each be made whole for loss ofearningssuffered byreason of discrimination by paying Irvin Allen, Jr., a sumof money equal to that which he would have earned fromJanuary 18, 1975, and Rex Allen a sum of money equal towhat he would have earned from January 25, 1975, to thedate Respondent offers each reinstatement of his lease, lesshis net earnings during such period,to be computed in themanner setforth in F.W.Woolworth Company,90 NLRB289 (1950), with interest thereon at 6 percent calculatedaccording to the formula set forth inIsis Plumbing & Heat-ing Co.,138 NLRB 716 (1962). I further recommend thatRespondent be required to preserve and make available toBoard agents,upon request,all pertinent records and datanecessary in analyzing and determining whatever backpaymay be due. I further recommend that Respondent postappropriatenotices at its premises.[Recommended Order omitted from publication.]